UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6449



ARTHUR FOSTER,

                                             Petitioner - Appellant,

          versus


RICHARD E. BAZZLE, Warden; HENRY MCMASTER,
Attorney General for South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:05-cv-00620-GRA)


Submitted:   September 20, 2006           Decided:   October 17, 2006


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Foster, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Arthur Foster seeks to appeal the district court’s order

adopting the magistrate judge’s recommendation to deny relief on

his 28 U.S.C. § 2254 (2000) petition and finding that equitable

tolling was not warranted.          This order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).          A certificate of appealability will

not   issue    absent   “a   substantial      showing   of   the   denial    of   a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2000).                 A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find     that    the    district      court’s    assessment     of    his

constitutional      claims     is   debatable     or    wrong   and   that    any

dispositive procedural ruling by the district court is likewise

debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Foster has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED




                                      - 2 -